
	
		II
		111th CONGRESS
		2d Session
		S. 3129
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Child Nutrition Act of 1966 to allow States
		  to certify children for participation in the special supplemental nutrition
		  program for women, infants, and children for a period of 1
		  year.
	
	
		1.Special supplemental
			 nutrition program for women, infants, and childrenSection
			 17(d)(3)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)) is
			 amended—
			(1)in clause (i), by
			 striking clause (ii) and inserting clauses (ii) and
			 (iii); and
			(2)by adding at the end the following:
				
					(iii)ChildrenA
				State may elect to certify children for a period of 1
				year.
					.
			
